Title: John Quincy Adams to John Adams, 21 May 1786
From: Adams, John Quincy
To: Adams, John


     
      Dear Sir
      Cambridge May 21st: 1786 Sunday
     
     I am now much more at my disposal, with respect to my Time, than I was at Haverhill, and can devote more of it to writing, though, it is said, this Quarter, that is, the last of the Junior Sophister year, is most important, and busy, than any other in the four years. Mr: Williams’s Lectures on natural Philosophy, render it so; his Course consists of 24 Lectures, 13 of which we have already had. I have hitherto, taken, minutes, while he was speaking, and written off, after I came out, as much as I could recollect of them. Some of my Class have told me, they were not worth the Time, and Pains I have spent upon, them; but I think they are, as they may serve to fix firmer in my Mind; the principles of an important branch of Science, which I never before have studied. In my last letter, to you, I requested Desagulier’s Translation of S. Gravesande’s, in 2 Volumes octavo, there is a 4to: Edition, but the other is that which is studied here. They are very scarce in this Country, as they can neither be bought, nor borrowed out of College. We begin to recite in them tomorrow, but I shall endeavour to borrow them of some Classmate, for the 2 weeks, we shall recite in them this Quarter; and I hope to receive one, before I shall have occasion for it again. This is the last Quarter, in which we recite in the Languages, the next year, we shall be confined to Mathematics, natural Philosophy, and Metaphysics; we shall finish Locke on the understanding, before the end of this year, and begin, in Reid on the Mind; our progress here is very slow, but we have so many things to attend to at once, that it cannot well be other wise.
     I received a few days since, your favour of March 19th: and at the same time, from my Sister Coll: Humphreys’s Poem, which I think superior to the former, among its beauties is, a very happy imitation of a famous passage in Virgil, AEn: 6: 847. &c. It is in the 30th: page
     Let other Climes of other produce boast &c.
     I think it is, as Boileau, says of himself, même, en imitant, toujours original.
     America, appears to hasten towards, perfection, in the fine arts; and any Country, would, boast of a Belknap, as an historian, a Dwight, as a Poet, and a West as a Painter. There, are in this University, one or two Students, (now Senior Sophister’s) who promise fair to become very good Poets. One of them by the name of Fowle, was appointed a few days since, to deliver a valedictory Poem, on the 21st: of June, and it is said, has another assign’d him as a Part at Commencement. There is among the governors of the College, one, who for genius and learning, would make a figure in any part of Europe. I mean the Librarian, Mr: Winthrop. He has lately discovered, a method of trisecting an Angle, which, has so long been attempted, in Vain. Mr: Sewall too the former Hebrew Professor, is now producing his talents. He was obliged to resign, because, it was said he was addicted to drinking. He most sacredly declared, at the
      Time, that the accusation was false; it has been said as an argument, to prove, he was subject to the Vice, that his mental faculties were impair’d: to show that this was not the fact, he has under­taken, to translate Young’s Night Thoughts into Latin Verse. The first Night is to be published soon; the work may be considered as a curiosity, and I shall send one, as soon as they are printed.
     
     
      June 14th.
     
     I have been so busy, since the date of the Former Part, of this Letter, that I have not been able to finish it. I have taken in writing extracts of all I remembered of the Lectures upon natural Philosophy. The Course finished last Saturday, and I have now the disposal of my Time, much more than I had before. The Performances at Commencement, are distributed, and are more numerous, than they ever have been before; it is a doubt, at present whether this is only a mark of favour, to the Class that is about to graduate, because it is said to be one of the best Classes taken collectively, for genius, and Learning, that has ever gone through College; or whether, it is the Intention of the Government for the future to increase the number of good Parts as they are called. Hitherto about two thirds of each Class, have had syllogistic disputes, to perform at Commencement, and as they are never attended to, they are held in detestation by the Scholars. And every one thinks it a reflection upon his Character as a genius and a student to have a Syllogistic; this opinion is the firmer, because the best Scholars almost always have other Parts; there are many disadvantages derived, from these Syllogisms, and I know only of one benifit, which is this. Many Scholars, would go through College without studying at all, but would idle away all their Time; who merely from the horrors of Syllogisms, begin to Study, acquire a fondness for it, and make a very pretty figure in College. And it is not uncommon to see young fellows the most idle, in a Class the two first years, have the Reputation of great Students, and good scholars the two Latter.
     The next Commencement, there will be delivered, 2 English Poems, two English Orations, two Latin Orations, a greek Dialogue, 3 Forensic Disputes, and an English Dialogue between four. Thompson, a young gentleman from Newbury, has one of the English Orations. He is generally supposed to be the most distinguished Character in College. It is said by his Classmates, that he will outshine Harry Otis, who will deliver at the Same Time an Oration upon taking his second Degree, but it is now a doubt whether Thompson, will appear, as he is very unwell. He has injured his Health by hard study, and it is feared he has a slow Fever.
     The Bridge, at Charlestown is very nearly compleated. Next Sat­urday, being the 17th: of June, there is to be a long Procession, over the bridge, and an Entertainment for 600 persons provided on Bunkers Hill. I know of no News, as I am here quite retired. It is now eight-weeks since this Quarter began. Near as we are to Boston, I have been there only once in that Time. A Person, who wishes to make any figure as a Scholar at this University, must not spend much Time, either in visiting or in being visited.
     I Have one more request to add to those I have already made; it is for Blair’s Lectures, in Octavo, so that they may be in the same form with the Sermons, and because an Octavo is much more convenient than a Quarto.
     
      Your dutiful Son,
      J. Q. Adams
     
    